Citation Nr: 9912616	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-05 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from January 1941 to 
April 1961.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico.


REMAND

When the appellant's husband applied for VA benefits, he 
appointed the Disabled American Veterans as his accredited 
representative.  See VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, June 13, 
1994.  The veteran died on March [redacted], 1995.  Following 
his death, the appellant, the veteran's widow, applied for VA 
benefits.  The RO denied the appellant's request for death 
benefits, and she has appealed to the Board for review.

In reviewing the claims folder, the Board notices that 
supporting documentation were submitted by both local and 
national Disabled American Veterans service representatives.  
However, a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, signed by the 
appellant, does not appear in the claims folder.  Rather, the 
Form 21-22 executed by the veteran in June 1994 is still of 
record.

Under 38 C.F.R. § 20.611 (1998), "[a] recognized 
organization...properly designated to represent a claimant or 
appellant will be recognized as the representative of his or 
her survivors for a period of one year following the death of 
the claimant or appellant."  Despite this regulation, 
representatives of the Disabled American Veterans have 
submitted statements, without a written appointment of the 
Disabled American Veterans, as though it is the appellant's 
representative.  Before any further action may be undertaken, 
clarification as to whom the appellant desires to represent 
her must be obtained.  Any appointment of representation, if 
any, should be accomplished in accordance with 38 C.F.R. §§ 
20.602 through 20.606 (1998).

In view of the above, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant 
in order to obtain clarification as to 
her current legal representation.  The RO 
should provide the appellant with 
necessary and proper forms in order to 
appoint a representative pursuant to 38 
C.F.R. §§ 20.601 through 20.606 (1998), 
where applicable.  All pieces of 
correspondence, as well as any documents 
obtained, should be made a part of the 
claims folder.

2.  Upon receiving any additional 
information that may be presented by the 
appellant's chosen representative, the 
claim should be readjudicated.  If the 
decision remains unfavorable, the 
appellant and her representative, if any, 
should be given a supplemental statement 
of the case, setting forth the laws and 
regulations that pertain to the reopening 
of final claims, and be allowed 
sufficient time for a response.  
Thereafter, the claim should be returned 
to the Board for further consideration.

No action is required of the appellant until she is contacted 
by the regional office. The Board expresses no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









